Citation Nr: 1130616	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased initial ratings for Bell's palsy.

2.  Entitlement to an increased initial rating for tinnitus.  

3.  Entitlement to a compensable initial rating for hearing loss.  

4.  Entitlement to an initial rating greater than 10 percent and a rating greater than 40 percent from July 19, 2007, forward, for a lumbar spine disability.  

5.  Entitlement to an initial rating greater than 20 percent for residuals of a fractured left scapula.  

6.  Entitlement to an initial rating greater than 10 percent for a left ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to June 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran withdrew the appeals of the ratings assigned for Bell's palsy and tinnitus in April 2011.

2.  The Veteran's hearing acuity is never worse than level I in the right ear or level II in the left ear.  

3.  Prior to July 19, 2007, the lumbar spine disability is not manifested by forward flexion to at most 60 degrees, combined range of motion to at most 120 degrees,  spasm, or guarding, and from July 19, 2007, forward, it is not manifested by unfavorable ankylosis.   

4.  The residuals of left scapula fracture, which involves the minor scapula, do not include impairment of the humerus, ankylosis, or limitation of abduction to 25 degrees.  

5.  The Veteran's left ankle disability is not manifested by ankylosis, malunion, or marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of increased ratings for Bell's palsy and tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a compensable rating for hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

3.  The criteria for an initial rating greater than 10 percent or a rating greater than 40 percent from July 19, 2007, forward, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).

4.  The criteria for an initial rating in excess of 20 percent for residuals of fracture to the left scapula have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2010).  

5.  The criteria for an initial rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his April 2011 Travel Board hearing, the Veteran withdrew his appeal of ratings assigned for Bell's palsy and tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Hearing Loss 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven hearing acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A January 2005 VA treatment record reflects the Veteran's history of difficulty hearing in groups of people or when there is background noise.  The record reports that "audio indicate[d] a bilateral mild high frequency sensorineural hearing loss at 3[000] and 4[000] and good speech discrimination in each ear." 

During a VA audiological evaluation conducted in October 2005, the Veteran reported difficulty hearing his wife and friends.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
50
LEFT
10
10
10
35
40

The examiner assessed the Veteran with mild to moderate high frequency hearing loss at the high frequencies.  The average pure tone threshold was 33 for the right ear and 24 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.

During a VA audiological evaluation conducted in July 2007, the Veteran reported greatest difficulty hearing in conversations with his wife and friends.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
45
LEFT
15
15
10
40
45

The examiner assessed the Veteran with normal hearing through 2000 Hz and moderate high frequency hearing loss at the high frequencies.  The average pure tone threshold was 26 for the right ear and 28 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The VA audiometric findings reflect level I in the right ear and level II in the left ear.  These designations in combination correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.

During a VA audiological evaluation conducted in July 2010, the Veteran reported greatest difficulty hearing on the phone and conversing in public situations.  He added that he believed his hearing was adequate for his current communication needs.  On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
NR
10
35
45
LEFT
15
20
10
40
50

The examiner assessed the Veteran with normal hearing through 2000 Hz with a mild to moderate loss at 3000 and 4000 Hertz.  The examiner reported that average pure tone threshold was 30 in the left ear and 28 in the right ear which indicates pure tone threshold was 20 decibels at 2000 Hz in the right ear, a suggestion consistent with previous audiometric findings and the examiner's assessment of the severity of the Veteran's hearing loss.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  The VA audiometric findings reflect level I hearing acuity in each ear under Table VI.  These designations in combination correspond to a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII.

In this case, the clinical findings do not demonstrate that the Veteran meets the criteria for a compensable schedular rating under Diagnostic Code 6100.  

The Board has considered whether extraschedular evaluation is warranted based on the Veteran's history that his hearing loss impedes his ability to communicate and to function, particularly at work.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech and the VA examinations included the examiners' observation that the functional impact of the Veteran's hearing disability included difficulty understanding speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Lumbar Spine

The Veteran seeks a higher rating for his lumbar spine disability.  He reports that his lumbar spine disability results in radicular pain and numbness in the right upper extremity.  He has indicated that an electromyography was negative, however.  He has also reported that sometimes his lumbar spine pain is "so bad" as to keep him from bending over to put his socks on and that he stopped working approximately two to three years earlier because of his lumbar spine pain.  See April 2011 hearing transcript.  
	
The Veteran's lumbar spine disability, service connected as lumbar strain with degenerative joint disease, is rated at 10 percent prior to July 19, 2007, and 
40 percent from July 19, 2007, forward, under the General Rating Formula for the Spine (Formula).  The Formula provides a 20 percent rating for forward flexion to greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is for assignment in cases of forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

An October 2005 VA examination record reflects the Veteran's history of intermittent cervical and lumbar spine pain and weakness and stiffness of the cervicolumbar area.  The Veteran indicated that recent magnetic resonance imaging (MRI) of the spine revealed spinal stenosis.  He also reported flare-ups two to three times a week, each lasting two to three days, which caused him to be bedridden and indicated that when he had cervicolumbar pain, it took him twice as long for him to complete tasks at work.  Examination revealed normal motor and sensory examination.  Gait was antalgic.  Range of motion testing revealed flexion to 90 degrees, lateral flexion to 20 degrees bilaterally, and extension to 0 degrees.  There was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance after repetition.  The Veteran denied radiation or pain during lumbar examination.  The examiner diagnosed the Veteran with cervicolumbar sprain, currently not active; history of lumbar spinal stenosis by history by MRI; and degenerative joint disease of lumbar and cervical spine by X-ray imaging.  

A July 2007 VA examination record reflects the Veteran's history of low back pain.  The Veteran indicated that his orthopedic disabilities, particularly his low back symptoms, had "disabled him so much for work that" he was going to retire in July 2007.  He reported that he had missed 20 days of work through March 2007.  He denied radiating pain or radiculopathic features.  He also denied flare-ups.  He reported no prostrating occurrences of low back pain.  Range of motion testing revealed painful flexion to 15 degrees and painful extension to 10 degrees.  The record indicates that the Veteran was unable to demonstrate lateral flexion or rotation because the motions were certain to cause "some back pain."  The Veteran was not "capable of repetitive motion of the low back."  There was no tenderness of the low back muscles and no spasm, and gait was normal.  Motor strength was normal.  Sensory examination was not done because there was no history of radiculopathic symptoms.  The examiner noted that a March 2005 MRI report was interpreted as showing a central disc "perfusion" at L4-5.  The examiner reported that he did not have the Veteran's military medical records and that because of the absence of these records, he was unable to determine if the Veteran had either low back strain or degenerative disease of the lumbosacral spine.  

A July 2010 VA examination record reflects the Veteran's history of persistent low back pain with flare-ups that resulted in an additional 20 percent limitation of function.  He denied weakness, stiffness, or fatigability in the low back area at rest.  He denied any radiating pain or any weakness or numbness in the lower extremities.  There were no incapacitating episodes in the previous 12 months.  The Veteran reported that he had been unemployed since March 2010, after five years of working as a carpenter.  He reported that he previously worked as a carpenter and that he was able to work as a carpenter despite his lumbar spine condition although he had some limitations, such as avoiding climbing scaffolds or standing or walking for more than two hours, in order to prevent flare-ups.  The Veteran indicated that he would not be able to work a desk job due to his lumbar spine condition; he opined that a desk job would result in severe flare-up of his condition.  He denied any impact on his activities of daily living.  Examination revealed  normal posture.  There was moderate loss of lumbar lordosis.  There was no pain, tenderness, atrophy, or weakness or paresthesias in the lower extremities, and muscle tone, muscle strength, and sensation was normal.  Deep tendon reflexes were 1+ and symmetrical.  There was moderate paravertebral spasm.  Range of motion testing revealed flexion to 70 degrees with mild pain beginning at 60 degrees, lateral flexion to 30 degrees bilaterally with mild pain beginning at 20 degrees, rotation to 45 degrees bilaterally with mild pain beginning at 20 degrees, and extension to 30 degrees with mild pain beginning at 20 degrees.  There was no additional loss of function after repetition.  The Veteran was assessed with moderate lumbosacral strain and arthritis.  

VA treatment records reflect findings that the Veteran's neurovascular system was "grossly intact."  

Prior to July 19, 2007

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted prior to July 17, 2007:  the evidence does not suggest that the Veteran's flexion reaches fewer than 90 degrees or that combined range of motion totals at most 120 degrees, however, and range of motion is too significant to approximate flexion of at most 60 degrees or combined range of motion of at most 120 degrees even after consideration of pain.  Furthermore, the evidence does not suggest that the Veteran had guarding or spasm.  Thus, a rating in excess of 10 percent is not warranted under the Formula.  

The Board has considered whether a separate rating for associated neurological abnormalities is warranted pursuant to Note 1.  The Board acknowledges that the Veteran reported radicular pain in March 2005.  However, the evidence consistently reflects normal neurological findings; the Veteran competently reported that an electromyography was negative; and the record contains no suggestion that the Veteran has any associated objective neurological deficit; thus, a separate rating is not warranted.  

The Board has also considered whether a higher rating is available under any alternative spinal diagnostic code.  The Board acknowledges that a March 2005 MRI revealed findings suggestive of a bulging disc, which is indicative of intervertebral disc syndrome (IDS), and that the Veteran reported having radiating pain in March 2005 and April 2011.  Initially, the Board notes that the record does not include any definitive diagnoses of IDS or any findings suggesting the IDS is linked to service or the service-connected lumbosacral strain with degenerative disc disease.  Even assuming the Veteran has IDS and that the IDS is related to the service-connected lumbar spine disability, however, the record includes no findings, or even allegations, of doctor-prescribed bedrest as is required for a higher rating under the Formula for Rating IDS.  See 38 C.F.R. § 4.71a, DC 5243.  Thus, a higher rating would not be available by rating the lumbar spine disability under the Formula for Rating IDS.  


From July 17, 2007, Forward

After review of the evidence, the Board finds a rating in excess of 40 percent is not warranted at any time after July 17, 2007, under the Formula.  In this case, the record is absent any findings or complaints of ankylosis, and although the evidence documents significant limitation of motion at times, range of motion is not so limited as approximate unfavorable ankylosis.  See DeLuca, 8 Vet. App. at 206.  

The Board has considered whether a separate rating is warranted pursuant to Note 1.  The Board acknowledges that the Veteran reported radicular pain in April 2011 and right leg numbness in April 2011.  However, the evidence consistently reflects normal neurological findings, to include with respect to sensation, and the record contains no suggestion that the Veteran has any objective neurological deficit due to the lumbar spine disability; thus, a separate rating is not warranted.  

The Board has also considered whether a higher rating is available under any alternative spinal diagnostic code.  The Board acknowledges that a March 2005 MRI revealed findings suggestive of a bulging disc, which is indicative of intervertebral disc syndrome (IDS), and that the Veteran reported having radiating pain in March 2005 and April 2011.  Initially, the Board notes that the record does not include any definitive diagnoses of IDS or any findings suggesting the IDS is linked to service or the service-connected lumbosacral strain with degenerative disc disease.  Even assuming the Veteran has IDS and that the IDS is related to the service-connected lumbar spine disability, however, the record includes no findings, or even allegations, of doctor-prescribed bedrest as is required for a higher rating under the Formula for Rating IDS.  See 38 C.F.R. § 4.71a, DC 5243.  Thus, a higher rating would not be available by rating the lumbar spine disability under the Formula for Rating IDS.  

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to his lumbar spine disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.  

Residuals of Fractured Left Scapula

The Veteran seeks a higher rating for his residuals of fracture to the left scapula.  He reports that he has pain and swelling.  See April 2011 hearing transcript.  

The residuals of fracture to the left scapula are rated at 20 percent under Diagnostic Code (DC) 5203, which rates impairment of the scapula.  The Veteran is right-handed.  See 38 C.F.R. § 4.69.  The Board acknowledges that the Veteran claimed he was "really ambidextrous" at the April 2011 Board hearing.  The Veteran initially testified that he was right-handed, however, and all medical records reflect findings and histories that the Veteran is right-handed.  Based on the otherwise consistent findings and histories that the right hand is dominant and the lack of explanation for why the Veteran now believes he is ambidextrous, the Board finds the Veteran's history that he is ambidextrous, although competent, is less credible and probative than the countervailing evidence that the Veteran is right-handed.  Thus, the Board finds the fracture of the left scapula involved the minor scapula.  

DC 5203 provides a 10 percent rating for malunion of the scapula or nonunion of the scapula without loose movement and a 20 percent rating for nonunion of the scapula with loose movement or dislocation of the scapula.  A 20 percent rating is the highest rating available under DC 5203, though it indicates that the condition can be rated based on impairment of function of the contiguous joint.  The rating criteria provide ratings in excess 20 percent for limitation of the minor arm to 25 degrees from the side, ankylosis of scapulohumeral articulation which is intermediate between favorable and unfavorable (DC 5200), or fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder) (DC 5202).  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  

An October 2005 VA examination record reflects the Veteran's history of constant left shoulder pain and stiffness.  He denied instability or weakness.  He reported that the left shoulder disability impacted his occupational functioning because it took him twice as long to complete a task due to pain.  Examination revealed mild crepitus on palpation.  There was on locking or instability.  Motor strength was 4/5.  Range of motion testing revealed forward elevation to 130 degrees, abduction to 130 degrees, adduction to 30 degrees, internal rotation to 30 degrees, and external rotation to 80 degrees.  There was no additional limitation after repetition.  X-ray imaging was normal.  The examiner diagnosed the Veteran with left shoulder strain.  

A July 2007 VA examination record reflects the Veteran's history that his orthopedic disorders disabled him to the extent that he had missed 20 days of work that year by March 2007 and that he would have to stop working in July 2007.  The Veteran reported that he had left shoulder pain on use only.  He indicated that his left shoulder condition made him unable to do push-ups and unable to do more than three pull-ups.  He denied flare-ups.  Range of motion testing revealed forward elevation to 150 degrees, abduction to 90 degrees, and internal and external rotation to 45 degrees.  There was no pain on motion and no additional limitation after repetition.  The examiner diagnosed the Veteran with chronic left shoulder strain.  

An October 2008 VA examination record reflects the Veteran's history of moderate to severe pain of the left scapula.  He denied stiffness, swelling, weakness, or instability.  He also denied flare-ups.  He reported that the pain was aggravated by lifting more than 45 pounds.  Examination revealed no obvious evidence of deformity, angulation, false motion, shortening of intra-articular movement, malunion, nonunion, loose motion, or false joint.  There was mild or minimal tenderness along the medial aspect of the left scapula and mild tenderness on palpation but no edema, pain on motion, weakness, redness, or heat.  The examiner diagnosed the Veteran with mildly active residuals of left scapular fracture.  

A July 2010 VA examination record reflects the Veteran's history of periodic flare-ups of his left scapula condition and persistent pain in the scapula region.  He denied pain at the time of examination.  The Veteran reported that the flare-ups are caused by using his left extremity to lift objects heavier than 30 pounds, reach objects above eye level, or drive for longer than one hour, or with changes in temperature.  The Veteran reported that during flare-ups the pain reaches 7/10.  He estimated that he had flare-ups weekly, each lasting approximately one hour.  He estimated that he has a 70 percent loss of function during flare-ups.  Examination revealed no deformity, angulation, false motion, loose motion, malunion, nonunion, or false joint.  The left shoulder joint was not affected.  There was no tenderness on palpation in the left scapula region.  He reported that he had been unemployed since 2010 after five years of working as a carpenter.  He indicated that when he was working his left scapula condition affected his occupational ability because he avoided lifting objects heavier than 30 pounds.  The examiner diagnosed the Veteran with mild residual of fracture of the left scapula.  
  
VA treatment records reflect findings of normal range of motion in the extremities and normal muscle strength/tone.

After consideration of all the evidence, the Board finds a higher rating is not warranted at any time during the appellate period: there is no evidence, or even suggestion, of ankylosis, flail shoulder, false flail joint, or fibrous union of the humerus, and although the record includes findings of limitation of abduction,  the Veteran's range of abduction is too significant to approximate limitation of abduction to 25 degrees.  The Board acknowledges that the Veteran has reported limitation of function of the shoulder due to pain and severe restriction of function during flare-ups.  The Veteran has consistently indicated that he is able to reach to at least eye level without flare-up, however, and based on these histories, the VA treatment records' findings of normal range of motion in the extremities, and the VA examination records' range of motion findings, the Board finds the evidence clearly and consistently demonstrates range of abduction to beyond 25 degrees, even after consideration of pain and functional limitation.  Thus, the Board finds that the claim for an increased rating must be denied.  

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment as a result of the fractured left scapula.  The discussion above reflects that the symptoms of the fractured left scapula are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the residuals of fracture to the left scapula have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.

Left Ankle Disability

The Veteran seeks a higher rating for his left ankle disability.  He reports that he is unable to run because of left ankle pain and that his left ankle results in stiffness, pain, and swelling.  Has indicated that he cannot even walk a block with boots on due to his left ankle pain.  It is unclear how far he can walk in sneakers.  He reported that he uses a left ankle brace.  See April 2011 hearing transcript.  

The left ankle disability is rated at 10 percent under DC 5271for moderate limitation of motion.  The rating criteria provide ratings in excess of 10 percent for ankylosis, malunion of the os calcis or astragalus, and marked limitation of motion.  Normal range of motion is 20 degrees dorsiflexion and 45 degrees plantar flexion.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  

An October 2005 VA examination record reflects the Veteran's history of constant left ankle pain, which was worsened with climbing or prolonged (more than 30 minutes) standing or walking.  He denied instability or weakness.  He reported that the left ankle disability impacted his occupational functioning because it took him twice as long to complete a task due to pain.  Examination revealed mild swelling.  Motor strength was 4/5.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  There was no additional limitation after repetition.  There was no sign of instability.  X-ray images were normal.  The Veteran was assessed with chronic left ankle sprain.  

A July 2007 VA examination record reflects the Veteran's history that his orthopedic disorders disabled him to the extent that he had missed 20 days of work that year by March 2007 and that he would have to stop working in July 2007.  The Veteran indicated that if he were to provoke left ankle pain, it would last approximately 30 minutes.  He denied flare-ups.  Examination revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no pain on motion and no additional limitation after repetition.  The examiner indicated that he found no residuals of left ankle sprain.  

An October 2008 VA examination record reflects the Veteran's history of constant moderate to severe left ankle pain.  He denied the use of an assistive device and had a normal gait.  The Veteran reported that his left ankle disability impacted his occupational functioning because he had difficulty standing or walking for longer than 45 minutes, walking up or down steps, or climbing.  The Veteran denied flare-ups.  Examination revealed dorsiflexion to 20 degrees with mild/minimal pain beginning at 10 degrees, plantar flexion to 45 degrees with mild/minimal pain beginning at 35 degrees, inversion to 30 degrees with mild/minimal pain beginning at 20 degrees, and inversion to 40 degrees with mild/minimal pain beginning at 30 degrees.  There was no additional limitation after repetition.  The examiner diagnosed the Veteran with mildly active left ankle sprain.  

A July 2010 VA examination record reflects the Veteran's history of persistent left ankle pain.  He denied pain in the left ankle at rest.  He also denied weakness, stiffness, locking, or fatigability.  He did report giving out approximately three times a month and flare-ups of severe pain (10/10) with changes in temperature, running, standing more than 2 hours, walking longer than two hours, lifting objects heavier than 30 pounds, or climbing more than one flight of stairs.  He indicated that he had approximately one flare-up a month which usually lasted approximately two hours.  He reported that he had complete limitation during a flare-up.  He reported that he had been unemployed since 2010 after five years of working as a carpenter.  He indicated that he was able to continue working as a carpenter despite his left ankle condition, though he had to avoid climbing scaffolds or walking or standing more than two hours.  Examination revealed no swelling, tenderness, or crepitus; the ankle was stable; and gait was normal.  Range of motion testing revealed dorsiflexion to 20 degrees with mild pain beginning at 10 degrees, plantar flexion to 30 degrees with mild pain beginning at 20 degrees, inversion to 20 degrees with mild pain beginning at 10 degrees, and eversion to 20 degrees with mild pain beginning at 10 degrees.  There was no additional loss of function after repetition.  The examiner diagnosed the Veteran with mild chronic left ankle strain which was clinically stable at the time of examination.  

VA treatment records reflect findings of normal range of motion and normal muscle strength/tone in the extremities and normal gait.

After review of the evidence, the Board finds a higher rating is not merited at any time for the left ankle disability.  Initially, the Board notes that the evidence does not suggest that the Veteran has malunion or ankylosis.  Furthermore, even after consideration of the Veteran's limitation of motion and pain, the Veteran's range of motion in the ankle is not "markedly" limited.  The Board acknowledges that the evidence contains some findings of pain on motion and the Veteran's history of functional impairment due to pain, stiffness, and swelling.  The Veteran is consistently able to walk unassisted with a normal gait, however, and range of motion testing consistently reveals dorsiflexion to 20 degrees (including 10 degrees without pain) and plantar flexion to at least 30 degrees (including 20 degrees without pain) even after repetition, and based on these findings and the evidence of significant inversion and eversion, the Board finds the Veteran's left ankle disability does not approximate impairment due to marked limitation of motion.  

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment as a result of the left ankle disability.  The discussion above reflects that the impairment caused by the left ankle disability is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's left ankle disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.

Rice

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447  (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and that he has asserted that he is unemployed in part because of his lumbar spine disability.  The Board finds this case is distinguishable from Rice because the RO considered and denied the claim for TDIU in a January 2011 rating decision.  That RO decision is not final and the Veteran may still appeal.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Veteran was provided notice for the claims of increased initial ratings in June 2010, and the claims were readjudicated in a December 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  

The Board acknowledges that the results of the March 2005 audiometric testing are outstanding.  Although the record does not include the specific results of the March 2005 audiometric testing, it does include the specific results of audiometric testing conducted in October 2005 and comparison of the March 2005 audiologist's interpretation of the audiometric testing and the October 2005 VA examiner's interpretation of the audiometric testing indicates that, at worst, the March 2005 audiometric findings would be consistent with the October 2005 audiometric findings.  Based on this comparison, the overall consistency of the audiometric findings throughout the appeal, and the lack of a history of intermittently worse hearing acuity, the Board finds no prejudice results from the absence of the March 2005 audiometric test results.  

VA also afforded the Veteran examinations to determine the severity of the service-connected hearing loss, lumbar spine disability, residuals of left scapula fracture, and left ankle disability.  The Board acknowledges that the July 2010 VA audiological examination record does not report the Veteran's puretone threshold for the right ear at 1000 Hz.  The record does include the puretone average for the right ear at 1000, 2000, 3000, and 4000 Hz, however, and based on the reported average, the Board is able to determine the pure tone threshold for the right ear at 1000 Hz.  Thus, the Board finds the examiner's failure to explicitly record the puretone threshold at 1000 Hz does not render the examination inadequate.  

The Board also acknowledges that the 2008 and 2010 VA examination records do not reflect any range of motion findings with respect to the left scapula condition.  The records reveal that range of motion testing was purposely not conducted because the examiners determined there was no involvement of the left shoulder joint, however.  Based on these competent determinations, and because the record contains range of motion findings for the extremities after 2007 and includes no history of diminished range of motion since 2007, the Board finds the absence of the range of motion findings does not render the 2008 and 2010 examinations inadequate per se.  

The Board further acknowledges that the Veteran has alleged that the 2010 VA examinations for his orthopedic conditions were inadequate because they were cursory and the examiner did not correctly document all of his histories.  The examination record documents that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited in depth medical histories from the Veteran with respect to each condition, and provided an opinion as to the functional impact of each disabilities based on these results and the Veteran's history, however; thus, the Board finds the examinations were adequate for rating purposes. 

Finally, the Board acknowledges that the Veteran testified at the April 2011 hearing that his lumbar spine disability has become worse.  The Board finds that a new examination is not needed, however, as the evidence currently of record is adequate to adjudicate the claim.  Although the Veteran has asserted that his conditions have worsened since the most recent examination, which dates in July 2010, the evidence does not suggest that a new examination would reveal "worse" findings for the lumbar spine.  Review of the treatment records dating after the examination does not suggest a worsening of the lumbar spine disability and review of the entire record does not suggest the existence of any "new" symptoms or findings which could represent worsening; rather, the Veteran's description of his current, "worse" conditions (to include his history that he cannot bend far enough to put on socks) is no different than the description he previously provided and the findings previously reported.  Thus, as the Board finds there is an absence of credible, competent evidence of a worsening of the condition or the inadequacy of an examination, the Board finds that the evidence currently of record is adequate for rating purposes.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims.


ORDER

The issues of entitlement to increased ratings for Bell's palsy and tinnitus are dismissed.  

A compensable rating for bilateral hearing loss is denied.  

An initial rating greater than 10 percent and a rating greater than 40 percent from July 19, 2007, forward is denied.

An initial rating greater than 20 percent for residuals of fracture to the left scapula is denied.

An initial rating greater than 10 percent for a left ankle disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


